TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00127-CV


                       Sandra Tobias and Aaron R. Tobias, Appellants

                                               v.

                                Joseph David Marks, Appellee


            FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
     NO. C-02-0355-AG, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Sandra Tobias (Mother) and Aaron R. Tobias (Child) appeal the trial court’s final

Order in Suit to Modify Parent–Child Relationship. In three appellate issues, they challenge

the portions of the final order that denied (1) increased child support for February through

September 2017, (2) further increased child support for October 2017 through May 2018,1 and

(3) any award to them of attorneys’ fees, expenses, or costs. We affirm.


                                       BACKGROUND

              Child’s father is Joseph Marks (Father), who was ordered to pay Mother $185 per

month in child support beginning in 2010. In January 2017, Mother petitioned to modify child

support, alleging a material and substantial change in Child’s, Father’s, and her circumstances.




       1
        Child turned 18 years old in April 2018 and graduated high school the next month. See
Tex. Fam. Code § 154.001(a)(1).
Father answered the petition in February 2017, alleging in part that he had “not received any

benefits since [his father’s] death.”

               Father later began receiving inheritance from his parents’ estate. The inheritance

came to him largely in two ways—distributions of cash and an investment account containing

“bonds and other securities” valued at roughly $335,000.         Father’s siblings received other

bonds and securities as part of their inheritance. Father received his first cash distribution in

October 2017, and the total amount of cash inheritance distributed to him that year was

$156,488.92. After paying various attorneys’ fees (Father’s parents’ estate administration was still

being contested), Father lived off the interest generated by the investment account.

               In late November and early December 2017, Mother amended her petition to

modify and sought temporary orders to increase Father’s monthly child-support payments. The

trial court heard the motion for temporary orders near the end of the year and issued temporary

orders increasing Father’s monthly child-support payments to $1,300, beginning January 2018,

and ordering him to pay a one-time lump sum of $5,000 for Child’s “wisdom teeth extraction

and/or work clothes.” In January 2019, Child, by then over 18 years old, intervened as a petitioner

because Mother had assigned him “a 50% interest out of [her] claim in this proceeding to modify

and collect child support.”

               At the November 2019 final hearing, Father, his older sister, Mother, and Child

testified, and the Court admitted exhibits. In its final order on the petition to modify, the court

(1) found that the child-support calculations that Father had filed as proposed findings of fact and

conclusions of law “are supported by the evidence submitted to the Court”; (2) ordered Father,

based on those calculations, to pay increased child support for October through December 2017,

in a total amount of $1,982.75 per month; (3) denied Mother and Child’s request for increased

                                                 2
child support for February through September 2017; (4) denied their request for further increased

child support for October 2017 through May 2018 beyond what the court ordered in this final order

or in its temporary orders; (5) ordered each party to bear their own attorneys’ fees and court costs;

and (6) denied all other relief requested. Mother and Child now appeal the final order.2


                                   STANDARD OF REVIEW

               We review a trial court’s modification of child support for an abuse of discretion.

See Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per curiam); Kerlick v. Kerlick,

No. 03-14-00620-CV, 2016 WL 4506162, at *2, 4–6 (Tex. App.—Austin Aug. 24, 2016, pet.

denied) (mem. op.). Under this standard, the legal and factual sufficiency of the evidence are not

independent grounds for appeal but are relevant considerations when deciding whether the trial

court abused its discretion. Goodson v. Castellanos, 214 S.W.3d 741, 756 (Tex. App.—Austin

2007, pet. denied). Legal-and-factual-sufficiency review helps us decide “if the trial court had

sufficient information on which to exercise its discretion.” Smith v. Detrich, No. 03-07-00726-CV,

2010 WL 143287, at *2 (Tex. App.—Austin Jan. 13, 2010, no pet.) (mem. op.).

               Evidence is legally sufficient if it would enable reasonable and fair-minded people

to reach the decision under review. Goodson, 214 S.W.3d at 756 (quoting City of Keller v. Wilson,

168 S.W.3d 802, 827 (Tex. 2005)). But it is legally insufficient either when (i) there is a complete

absence of evidence of a vital fact, (ii) the court is barred by rules of law or of evidence from

giving weight to the only evidence offered to prove a vital fact, (iii) the evidence offered to


       2
          Father did not file an appellee’s brief on time, so our Clerk told him that he must file
either a motion for an extension or his brief by September 28, 2020, lest this appeal be submitted
on the appellants’ brief alone. We then submitted this appeal on July 14, 2021, and Father still has
not filed any motion for extension or appellee’s brief. See Baker v. Baker, No. 03-09-00455-CV,
2010 WL 2010817, at *1 (Tex. App.—Austin May 18, 2010, no pet.) (mem. op.) (deciding appeal
without appellee’s brief).

                                                 3
prove a vital fact is no more than a mere scintilla, or (iv) the evidence establishes conclusively

the opposite of the vital fact. Smith, 2010 WL 143287, at *3 (quoting City of Keller, 168 S.W.3d

at 810). In a legal-sufficiency review, we consider the evidence in the light most favorable to

the decision under review, crediting favorable evidence if a reasonable factfinder could and

disregarding contrary evidence unless a reasonable factfinder could not. See id. (citing City of

Keller, 168 S.W.3d at 807).

               Evidence is factually insufficient if the court’s ruling is so contrary to the

overwhelming weight of the evidence as to be clearly wrong and manifestly unjust. Goodson,

214 S.W.3d at 756. In a factual-sufficiency review, we must consider and weigh all the evidence.

Smith, 2010 WL 143287, at *3 (quoting Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per

curiam)). But we “may not pass upon the witnesses’ credibility or substitute [our] judgment for

that of the [factfinder], even if the evidence would clearly support a different result.” Id. (quoting

Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 407 (Tex. 1998)).

               “After review of the evidence for legal and factual sufficiency, we then ask if, given

the results of our review, the court abused its discretion.” Id. “The test for abuse of discretion is

whether the trial court acted without reference to any guiding rules or principles, i.e., whether the

act was arbitrary or unreasonable.” Id. (citing Worford, 801 S.W.2d at 109). If the court’s decision

is supported by evidence of a substantive and probative character, the court did not abuse its

discretion. Goodson, 214 S.W.3d at 756. But the trial court has no discretion when deciding what

law applies or in applying that law to the facts of the case. Smith, 2010 WL 143287, at *2.




                                                  4
                                          DISCUSSION

I.     The trial court did not abuse its discretion by refusing to modify child support
       retroactively for February through September 2017.

               In their first issue, Mother and Child contest the trial court’s denial of increased

child support for February through September 2017. They say that because the trial court

increased child support for October through December of that year, it should have increased child

support for all months in 2017, beginning with February because that is when Father filed his

answer. See Tex. Fam. Code § 156.401(b)(2). Their issue presents a question of law, which they

support with two different arguments.

               The first is grounded in Family Code section 154.061, which requires courts

“[w]henever feasible” to compute gross income first “on an annual basis and then” recalculate it

“to determine average monthly gross income.” See id. § 154.061(a). But the trial court obeyed

the statute. It found Father’s total gross resources for 2017; divided that amount by 12 to arrive at

average monthly gross resources; reduced that amount to a monthly net-resources amount, see id.

§§ 154.061(b), 154.062(a); and then applied the statutory guidelines’ 20% figure to arrive at the

increased amount of child support for October through December 2017—$1,982.75 per month in

total. Based on Section 154.061(a)’s calculation, then, the court ordered Father to pay $1,982.75

per month3 for October through December (less an offset for amounts already paid during those


       3
          According to the trial court’s findings, $1,982.75 per month is more than what the
statutory guidelines provided for. See Tex. Fam. Code §§ 154.122(b) (“A court may determine
that the application of the guidelines would be unjust or inappropriate under the circumstances.”),
154.123(a) (“The court may order periodic child support payments in an amount other than that
established by the guidelines if the evidence rebuts the presumption that application of the
guidelines is in the best interest of the child and justifies a variance from the guidelines.”). The
guidelines amount would have been $1,710 per month, which is 20% of $8,550. See id.
§ 154.125(a)–(b); Klages v. Klages, No. 03-20-00086-CV, 2021 WL 2604064, at *3 n.3 (Tex.
App.—Austin June 25, 2021, no pet.) (mem. op.) (citing Off. of the Att’y Gen., Announcement of
Adjustment Required by Texas Family Code §154.125, 38 Tex. Reg. 4647, 4647 (2013)).

                                                 5
months). But it refused to order him to pay that monthly amount for February through September.

Mother and Child thus part ways with the trial court downstream of Section 154.061(a)’s

calculation: they say that the court should have ordered Father to pay $1,982.75 per month starting

in February rather than October.

               Mother and Child’s second argument concerns child-support obligations’ accrual

dates. Section 156.401(b) provides that a “support order may be modified with regard to the

amount of support ordered only as to obligations accruing after,” here, January 2017. (Emphasis

added.) In effect, they argue that Father’s 2017 child-support obligation accrued once for the year

2017 and then that the obligation was to be subdivided into monthly installments, which would

support Father’s obligation to pay child support beginning in February. By contrast, the trial court

impliedly concluded that the monthly installments were separate obligations, each accruing in the

month in which it was due. Mother and Child’s arguments thus call for us to decide when the 2017

child-support obligation(s) accrued.

               Precedent suggests month by month. For example, the accrual date of child-support

payments drove the outcome of Smith v. Smith, 643 S.W.2d 523 (Tex. App.—Austin 1982, no

writ). There, the Smiths divorced; the divorce decree ordered the ex-husband to make monthly

child-support payments; and, 10 years later, the ex-wife sued to recover child support, which the

ex-husband had never paid. Id. at 524. He contended that the 10-year statute of limitations barred

the entire suit because limitations began running on the day of the divorce decree. But this Court

affirmed the summary judgment in the ex-wife’s favor because child-support “payments do not

become final until each accrues,” meaning that for “prospective child support payments in periodic

installments, each such installment becomes a liquidated sum, and therefore susceptible of

enforcement only after it becomes due and payment is not made.” Id.; see also Rumpf v. Rumpf,

                                                 6
242 S.W.2d 416, 479 (Tex. 1951) (similar accrual rule for alimony). The child-support obligations

thus accrued month by month.

               The child-support order in place for Father before the modification at issue

dovetails with this understanding of month-by-month accrual. The order required Father to pay

Mother “child support of $185.00 each month beginning the 1st day of January, 2010, payable on

or before that date and on or before the same day of each month thereafter.” This appeal presents

no challenge to the validity of Father’s payments of $185 per month for February through

September 2017 under the pre-modified child-support order; it challenges the trial court’s refusal

to modify those already-paid obligations by increasing them to $1,982.75 per month. But Mother

and Child’s arguments fail to recognize that modifying child support is within the trial court’s

discretion. Because the court “may” modify child-support orders “with regard to the amount of

support ordered,” see Tex. Fam. Code § 156.401(b), applying the statute “is not mandatory, but,

rather, is left to the broad discretion of the trial court.” Nordstrom v. Nordstrom, 965 S.W.2d 575,

582 (Tex. App.—Houston [1st Dist.] 1997, pet. denied) (citing Willis v. Willis, 826 S.W.2d 700,

702 (Tex. App.—Houston [14th Dist.] 1992, no writ)).           Whether to extend a child-support

modification retroactively is thus within the trial court’s discretion. See id.; see also Klages v.

Klages, No. 03-20-00086-CV, 2021 WL 2604064, at *2 (Tex. App.—Austin June 25, 2021, no

pet.) (mem. op.) (“[T]he extent of the alteration of the amount of child support . . . lies within the

court’s discretion.” (citing Nordstrom, 965 S.W.2d at 578)). In other words, the trial court was

not legally bound to increase child support for all months in 2017 just because it increased it for

some months in 2017.

               In deciding whether to exercise its discretion to modify child support, the trial

court may consider the statutory guidelines and “other relevant evidence in addition to the factors

                                                  7
listed in the guidelines.” Tex. Fam. Code § 156.402(a), (b). The “other relevant evidence” here

included the fact that Father did not receive the inheritance until October 2017. That gave the trial

court sufficient information on which to exercise its discretion not to make the child-support

modification retroactively earlier than October 2017. See Smith, 2010 WL 143287, at *2. That

decision by the trial court was not arbitrary or unreasonable, see id. at *3, and, as mentioned above,

was not subject to a mandatory legal requirement, as Mother and Child argue. We thus overrule

their first issue.


II.     The trial court did not abuse its discretion by excluding from its child-support
        calculations the roughly $335,000 value of the investment account.

                 In their second issue, Mother and Child contend that the trial court’s increases in

child support for October 2017 onward did not go far enough. Their arguments address two distinct

periods—2017 and January through May 2018. See Tex. Fam. Code § 154.061(a) (“Whenever

feasible, gross income should first be computed on an annual basis and then should be recalculated

to determine average monthly gross income.”).


        A.       2017

                 The child-support increase for 2017, which the court ordered in its final order, was

based on cash that Father received, from either his inheritance or other sources, but did not include

the roughly $335,000 value of the bonds and other securities in the investment account. The trial

court ordered an increase in child-support payments based on the cash received, exceeding the

statutory guidelines, as stated above. Mother and Child argue that the calculation of Father’s

resources should have included the roughly $335,000 value of the investment account because

“securities including stocks and bonds should be considered income just the same as the Internal

Revenue Service considers income from payments in property (other than cash).” They point out

                                                  8
that Father could have chosen to receive the investment account’s value in cash rather than keeping

it in bonds and other securities in the account.

               Family Code section 154.062 describes the “resources” that a court “shall” consider

when calculating child support. See Tex. Fam. Code § 154.062(a)–(f). Such resources include:


       (1) 100 percent of all wage and salary income and other compensation for personal
           services (including commissions, overtime pay, tips, and bonuses);

       (2) interest, dividends, and royalty income;

       (3) self-employment income;

       (4) net rental income (defined as rent after deducting operating expenses and
           mortgage payments, but not including noncash items such as depreciation); and

       (5) all other income actually being received, including severance pay, retirement
           benefits, pensions, trust income, annuities, capital gains, social security benefits
           other than supplemental security income, United States Department of Veterans
           Affairs disability benefits other than non-service-connected disability pension
           benefits, as defined by 38 U.S.C. Section 101(17), unemployment benefits,
           disability and workers’ compensation benefits, interest income from notes
           regardless of the source, gifts and prizes, spousal maintenance, and alimony.


Id. § 154.062(b) (emphases added).

               “Income,” for purposes of this statute, “includes all forms of payment received

periodically from ‘employment, business, investments, royalties, gifts, and the like.’” Attaguile v.

Attaguile, 584 S.W.3d 163, 183 (Tex. App.—El Paso 2018, no pet.) (quoting Loya v. Loya,

526 S.W.3d 448, 452 (Tex. 2017)). The funds in a bank account thus are not income; instead, and

“[a]t most,” “interest payments” generated from those funds could be “income.” Id. Similarly, a

father’s “$34,391.59 in income from cashing out his retirement account” could be included when

calculating child support. Koenig v. DeBerry, No. 03-09-00252-CV, 2010 WL 1009170, at *4

(Tex. App.—Austin Mar. 17, 2010, no pet.) (mem. op.). As could proceeds from the sale of stock,

in another parent’s case. See Goodson, 214 S.W.3d at 757.
                                                   9
               What “income” means is further clarified by Family Code section 154.067. Under

that statute, not all assets necessarily produce “income” for calculating child support:


           (a) When appropriate, in order to determine the net resources available for child
               support, the court may assign a reasonable amount of deemed income
               attributable to assets that do not currently produce income. The court shall
               also consider whether certain property that is not producing income can be
               liquidated without an unreasonable financial sacrifice because of cyclical or
               other market conditions. If there is no effective market for the property, the
               carrying costs of such an investment, including property taxes and note
               payments, shall be offset against the income attributed to the property.

           (b) The court may assign a reasonable amount of deemed income to
               income-producing assets that a party has voluntarily transferred or on which
               earnings have intentionally been reduced.


Tex. Fam. Code § 154.067(a), (b).

               The trial court’s “resources” decisions must be supported by “some evidence of a

substantive and probative character.” Norris v. Norris, No. 03-12-00108-CV, 2013 WL 812110,

at *7 (Tex. App.—Austin Feb. 27, 2013, no pet.) (mem. op.) (citing Newberry v. Bohn-Newberry,

146 S.W.3d 233, 236 (Tex. App.—Houston [14th Dist.] 2004, no pet.)). Such decisions are reviewed

for an abuse of discretion. See Monroy v. Monroy, No. 03-10-00275-CV, 2011 WL 3890401,

at *4–5 (Tex. App.—Austin Aug. 31, 2011, pet. denied) (mem. op.).

               The evidence showed that Father lived off the interest generated by the investment

account. It also showed that when he received the investment account and could have liquidated

its contents and received the value in cash, he chose not to because keeping the account intact

maximized its value. His sister testified similarly: she did not want their parents’ estate’s

administrator to liquidate the bonds and securities but wanted them kept as investments to be

distributed to herself, Father, and their other sibling, even though the administrator suggested

liquidating. The administrator and Father and his siblings agreed not to liquidate. All this

                                                 10
constitutes evidence of a substantive and probative character. See Norris, 2013 WL 812110, at *7.

Because Father used only the interest generated by the account, keeping the account otherwise

intact by not receiving any other money from it to preserve his ability to pay his bills from the

interest generated, the trial court was within its discretion when it decided not to include the

roughly $335,000 value when calculating Father’s “resources.” See In re L.A.-K., 596 S.W.3d 387,

397–98 (Tex. App.—El Paso 2020, no pet.) (trial court abused its discretion by including in

child-support calculation “savings and investments of ‘maybe 100,000’ in a 401(k), a college

savings fund, and a Thrift Savings Plan” when “there [wa]s no evidence of whether those savings

and investments generate any income”); Attaguile, 584 S.W.3d at 183 (“At most, any income

generated from the bank account in the form of interest payments could be considered as a net

resource for purposes of determining Angelo’s income under the statutory guidelines set forth in

section 154.062 of the Family Code, but not the principal funds contained in the bank account

itself.”); see also Tex. Fam. Code § 154.067 (trial court “may” include “deemed income” from

“assets that do not currently produce income”); In re K.M.B., 606 S.W.3d 889, 895 (Tex. App.—

Dallas 2020, no pet.) (statute requires “receipts of money” to be included in “resources,” unless

otherwise statutorily excluded). We thus hold that the trial court did not abuse its discretion in this

respect and overrule this portion of Mother and Child’s second issue.4




       4
          We are not persuaded by Mother and Child’s analogies to In re A.M.P., 368 S.W.3d 842
(Tex. App.—Houston [14th Dist.] 2012, no pet.), and In re P.C.S., 320 S.W.3d 525 (Tex. App.—
Dallas 2010, pet. denied). Those cases involved amounts liquidated into cash, not value held in
interest-paying accounts. See A.M.P., 368 S.W.3d at 844, 848–50 (“although his mother’s business
did not give him a paycheck for his work, Kohl’s mother had advanced him sums totaling in excess
of $80,000”); P.C.S., 320 S.W.3d at 535–40 (cash inheritance).

                                                  11
       B.      January through May 2018

               In the rest of their second issue, Mother and Child contest the trial court’s refusal

to increase any further Father’s child support for January through May 2018. For that period, the

trial court’s temporary orders required Father to pay $1,300 per month plus the one-time lump sum

of $5,000. Then in its final order, the trial court concluded that Father owed nothing further for

that period and that he had paid the $1,300 per month and $5,000 lump sum, totaling $11,500 in

child support paid for 2018.

               Although the child support for 2018 was calculated within a new 12-month period

distinct from 2017, see Tex. Fam. Code § 154.061(a) (“Whenever feasible, gross income should

first be computed on an annual basis and then should be recalculated to determine average monthly

gross income.”), Mother and Child again rely on the argument that the roughly $335,000 in value

of the investment account should have been included in the 2018 calculation. They argue that the

trial court should have calculated Father’s 2018 average monthly net resources to be $39,916.66,

which is the quotient produced after adding $144,000 (a portion of Father’s cash inheritance

received in 2017) and $335,000 and then dividing their sum by 12. So while the trial court’s

child-support calculations for 2017 and 2018 were different, Mother and Child argue on appeal

that they should have been calculated using the same amounts, including the $335,000 value.

Because we have already rejected Mother and Child’s position about the trial court’s discretion to

exclude that value from its calculations, we overrule the rest of their second issue.


III.   The trial court did not abuse its discretion by refusing to award Mother and Child
       attorneys’ fees, expenses, and costs.

               In their third issue, Mother and Child contend that the trial court abused its

discretion by refusing to award them attorneys’ fees, expenses, and court costs. Every litigant


                                                 12
generally must pay his or her own attorneys’ fees, expenses, and costs, unless, as relevant here, a

fee-shifting statute applies. Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469,

483–84 (Tex. 2019). In that context, Mother and Child concede that “trial courts must derive

authority to order attorney’s fees in non-enforcement modification suits” like theirs “from [Family

Code] Title 5’s general attorney’s fees provision in section 106.002.” See Tucker v. Thomas,

419 S.W.3d 292, 296–97 (Tex. 2013).

                Family Code section 106.002(a) provides that “the court may render judgment for

reasonable attorney’s fees and expenses and order the judgment and postjudgment interest to

be paid directly to an attorney.” Costs are also available: “The court may award costs in a suit

or motion under this title.” Tex. Fam. Code § 106.001. Under either statute, because they

both use “may,” we review the trial court’s decisions for an abuse of discretion. See Monroy,

2011 WL 3890401, at *7; Goodson, 214 S.W.3d at 758; accord Bruni v. Bruni, 924 S.W.2d 366,

368 (Tex. 1996). That discretion is broad: there is no “bright-line rule (or even an articulable

rule)” for entitlement to attorneys’ fees, expenses, and costs in suits like this, but prevailing-party

status is a factor to consider. See K.M.B., 606 S.W.3d at 900; Coburn v. Moreland, 433 S.W.3d 809,

840 (Tex. App.—Austin 2014, no pet.); see also Tex. R. Civ. P. 131 (default rule for costs is to

award to prevailing party), 141 (courts may adjudge costs otherwise for good cause stated on the

record). Hand-in-glove with its broad discretion, the trial court “is in the best position to sense the

forces, powers, and influences that may not be apparent from merely reading the record on appeal.”

Coburn, 433 S.W.3d at 840 (internal quotations omitted). Deciding whether a party prevailed in

suits like these is difficult and fact-intensive, and a party can prevail even if the party did not “win

on all or even most of the requested relief.” See id. A trial court does not abuse its discretion

when there is some evidence to support its decision. See In re N.E.C., No. 05-18-01156-CV,

                                                  13
2020 WL 3286522, at *2 (Tex. App.—Dallas June 18, 2020, pet. denied) (mem. op.); see also

Moroch v. Collins, 174 S.W.3d 849, 870 (Tex. App.—Dallas 2005, pet. denied) (trial court may

allocate awards of attorneys’ fees, expenses, or costs “as the facts may warrant”).

               We have already held that the trial court did not abuse its discretion by refusing to

modify child support retroactively for February through September 2017 or by refusing to include

the $335,000 value of the investment account in its child-support calculations. On at least those

two issues, then, Father prevailed in the trial court (and now again on appeal). His prevailing in

these ways gave the trial court discretion not to award Mother and Child attorneys’ fees, expenses,

and costs, so we hold that it did not abuse its discretion. See Coburn, 433 S.W.3d at 840; see also

In re J.M.W., 470 S.W.3d 544, 557 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (trial court

did not abuse its discretion by awarding attorneys’ fees to mother, even though it otherwise abused

its discretion when setting amount of child-support award to mother, because mother prevailed on

“the trial court’s underlying determination that the child qualifies for support”); Norris v. Norris,

56 S.W.3d 333, 346 (Tex. App.—El Paso 2001, no pet.) (“Patricia prevailed on her motion to

modify, and Robin’s contention that she should have failed in her effort does not compel us to

determine that the fee award constitutes an abuse of discretion.”). This can be so even though

Mother prevailed on increasing child support beyond $185 per month and even though Mother and

Child argue that Father alone made the litigation difficult and costly. See Coburn, 433 S.W.3d

at 840 (stating that trial court “is in the best position to sense the forces, powers, and influences

that may not be apparent from merely reading the record on appeal” and that party can prevail even

if party did not “win on all or even most of the requested relief” (internal quotations omitted)).

We overrule Mother and Child’s third issue.




                                                 14
                                        CONCLUSION

              We affirm the trial court’s final order.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Affirmed

Filed: August 31, 2021




                                                15